Exhibit 10(d)

Revision to Compensation Program for Non-Employee Directors

Below is a summary written description of material changes to the terms of the
compensation program for non-employee directors. The compensation program is not
set forth in a formal document.

Annual Board Retainer. The annual cash retainer will be increased from $45,000
to $55,000.

Annual Equity Grant. Deferred restricted stock units will replace the annual
grant of 3,000 stock options. Directors will receive $45,000 in fully vested
RSUs, to generally be paid after three years.

Board Meeting Fee. The Board meeting fee will be increased from $1,500 to
$2,000.

Annual Retainers. The Lead Director will receive an annual retainer of $7,500.
The chairpersons of the Audit Committee and the Special Committee will receive
increased annual retainers of $12,500 (instead of the current $10,000), and the
chairpersons of the Compensation Committee and the Nominating and Governance
Committee will receive increased annual retainers of $7,500 (instead of the
current $5,000).

Stock Ownership. A stock ownership requirement will be implemented pursuant to
which directors will be expected to achieve, within four years, stock ownership
equal to at least three times the amount of their annual cash retainer.